                                                                                       JS-6

                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No. SA CV 21-00703-DOC-DFM                                       Date: June 17, 2021

Title: ERIN JONES V. JW MARRIOTT ANAHEIM RESORT


PRESENT:

                   THE HONORABLE DAVID O. CARTER, JUDGE

               Karlen Dubon                                   Not Present
              Courtroom Clerk                                Court Reporter

      ATTORNEYS PRESENT FOR                         ATTORNEYS PRESENT FOR
            PLAINTIFF:                                   DEFENDANT:
           None Present                                   None Present


       PROCEEDINGS (IN CHAMBERS): ORDER REMANDING CASE TO
                                  STATE COURT [10]

      Before the Court is Plaintiff Erin Jones’s (“Plaintiff”) Motion to Remand
(“Motion”) (Dkt. 10). The Court finds this matter appropriate for decision without oral
argument. Fed. R. Civ. P. 78; Local Rule 7-15. After reviewing the papers, the Court
REMANDS this case to the Superior Court of California, County of Orange.

I.     Background

       A.    Facts

       The following facts are drawn from Plaintiff’s First Amended Complaint (“FAC”).
FAC 1. This action concerns Marriott International, Inc.’s (“Defendant”) alleged
violations of the California Labor Code and of the California Business & Professions
Code. See generally FAC. Plaintiff seeks to certify a class of all current and former
hourly-paid or non-exempt employees who worked for Defendant within the State of
California at any time during the period from February 8, 2017 to final judgment. See id.

      Plaintiff filed suit against the Defendant, alleging the following causes of action:
unpaid overtime; unpaid meal period premiums; unpaid rest period premiums; unpaid
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No. SA CV 21-00703-DOC-DFM                                             Date: June 17, 2021
                                                                                          Page 2


minimum wages; final wages not timely paid; non-compliant wage statements;
unreimbursed business expenses; and violation of the California Business & Professions
Code. See id. Plaintiff seeks damages that include attorneys’ fees, unpaid regular and
overtime wages, premium pay for meal and rest period violations, waiting time pay,
penalties for non-compliant wage statements, and unreimbursed expenses. See id.

       B.     Procedural History

        On February 8, 2021, Plaintiff originally filed a class action complaint against the
Defendant in the Superior Court of California, County of Orange County. See generally
FAC 2. Defendant removed the action to this Court on April 15, 2021, asserting original
jurisdiction. Notice of Removal (Dkt. 1). On May 13, 2021, Plaintiff filed an Amended
Complaint. FAC 1. On May 17, 2021, Plaintiff moved to remand the Defendant’s
removal of this action from state court. Mot. to Remand (Dkt. 10). On May 28, 2021,
Defendant opposed the Plaintiff’s motion to remand. Opposition (Dkt. 15). On June 7,
2021, the Plaintiff replied to Defendant’s opposition. Reply (Dkt. 16).

II.    Legal Standard

        “If at any time before final judgment it appears that the district court lacks subject
matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c). Because 28 U.S.C.
§ 1447(c) contains the word “shall,” and not the word “may,” the court is powerless to
hear the case when it lacks subject matter jurisdiction, and must remand the case to the
state court. See Int’l Primate Prot. League v. Adm’rs of Tulane Educ. Fund, 500 U.S. 72,
87 (1991). (“[A] finding that removal was improper deprives that court of subject matter
jurisdiction and obliges a remand under the terms of § 1447(c)”).

        The Class Action Fairness Act (“CAFA”) allows defendants to remove to federal
court class action lawsuits in which (1) the proposed class has at least 100 members; and
(2) the primary defendants are not “[s]tates, [s]tate officials, or other governmental
entities against whom the district court may be foreclosed from ordering relief.” 28
U.S.C. § 1332(d)(5). A federal district court has original jurisdiction over such class
actions if the amount in controversy exceeds $5,000,000, and any plaintiff is diverse with
respect to any defendant. § 1332(d)(2), (5); Serrano v. 180 Connect, Inc., 478 F.3d 1018,
1021 (9th Cir. 2007).

       “In determining the amount in controversy, courts first look to the complaint.”
Ibarra v. Manheim Invs., Inc., 775 F.3d 1993, 1997 (9th Cir. 2015) (quoting St. Paul
Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 289 (1938)). When the complaint
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No. SA CV 21-00703-DOC-DFM                                          Date: June 17, 2021
                                                                                       Page 3


does not allege an amount in controversy, a removing defendant may show that federal
jurisdiction is appropriate by pleading a “plausible allegation that the amount in
controversy exceeds the jurisdictional threshold.” Dart Cherokee Basin Operating Co.,
LLC v. Owens, 135 S. Ct. 547, 554 (2014) (citing 28 U.S.C. § 1446(a)). However, if the
plaintiff disputes the allegation, then the parties must submit evidence to prove their
calculations of the amount in controversy by a preponderance of evidence. Id. at 554;
Rodriguez v. AT&T Mobility Servs. LLC, 728 F.3d 975, 976 (9th Cir. 2013). To meet this
burden, the defendant must ground its calculation of the amount in controversy in “real
evidence” and “reasonable assumptions,” not “mere speculation and conjecture.” Ibarra,
775 F.3d at 1197, 1199. A court may look beyond the pleadings to “‘summary-judgment-
type evidence’” to determine the amount in controversy. Id. at 1197 (quoting Singer v.
State Farm Mut. Auto. Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997)).

       Under CAFA, “the burden of establishing removal jurisdiction remains . . . on the
proponent of federal jurisdiction.” Abrego v. The Dow Chem. Co., 443 F.3d 676, 685 (9th
Cir. 2006). To protect the jurisdiction of state courts, removal jurisdiction should
normally be strictly construed in favor of remand. Harris v. Bankers Life and Cas. Co.,
425 F.3d 689, 698 (9th Cir. 2005) (citing Shamrock Oil & Gas Corp. v. Sheet, 313 U.S.
100, 108-09 (1941)). However, “no antiremoval presumption attends cases invoking
CAFA, which Congress enacted to facilitate adjudication of certain class actions in
federal court.” Dart Cherokee Basin Operating Co., LLC, 135 S. Ct. at 554; see also S.
Rep. No. 109-14, p. 43 (2005) (noting CAFA’s “provisions should be read broadly, with
a strong preference that interstate class actions should be heard in a federal court if
properly removed by any defendant.”).

III.   Discussion


       Plaintiff moves to remand based on the amount in controversy under CAFA. Mot.
to Remand 6. Plaintiff asserts that the Defendant has not met its burden because it failed
to support its amount in controversy calculations with sufficient evidence. Mot. to
Remand at 6. In response, Defendant argues that Plaintiff’s motion must be denied,
because Plaintiff has not provided alternative calculations and erroneously asserts that
Defendant’s assumptions are unreasonable and unsupported by evidence. Opp’n. at 1.
Since, however, Plaintiff has challenged Defendant’s estimate, it is Defendant who bears
the burden of proving the amount in controversy to establish jurisdiction. See Dart
Cherokee, 135 S. Ct. at 553-54 (2014); Abrego, 443 F.3d at 685 (9th Cir. 2006). As such,
Defendant must provide evidence to support its amount in controversy calculation.
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No. SA CV 21-00703-DOC-DFM                                            Date: June 17, 2021
                                                                                         Page 4


The Court finds that Defendant has not shown by a preponderance of the evidence that
the amount in controversy exceeds $5,000,000. Defendant argues that based on a
conservative estimate, the amount in controversy ranges from $9,358,711.09 to
$17,087,183.59. Notice of Removal ¶ 21. Defendant relies solely on the declarations of
its Vice President of Human Resources, Tiffany Schafer, and its counsel, J. Scott Carr, to
support its amount in controversy calculations. Opp’n. at 3-4. Contreras v. J.R. Simplot
Co., No. 2:17-cv-00585-KJM-EFB, 2017 WL 4457228 (E.D. Cal. Oct. 6, 2017) is
instructive here.

        In Contreras, the district court held that the defendant did not meet its heightened
burden of proof to support its amount in controversy calculation of over $5 million. See
id. at 4. The Contreras defendant relied only on the complaint and the averments of a
Human Resources Manager as proof. See id. at 2. Similarly, here, Defendant relies only
on Schafer’s and Carr’s declarations to claim that the aggregated amount in controversy
exceeds $5 million. Notice of Removal ¶¶ 10, 14, 17, 21. Accordingly, the Court finds
that Defendant has not met its burden in establishing federal jurisdiction under CAFA.

       A. Waiting Time Claim

        Defendant argues that it meets the $5 million amount in controversy threshold
based on the waiting time claim alone. Opp’n. at 13. Defendant relies on Carr’s
declaration, which calculates the amount by “multiplying each employee’s daily-pay rate
(or the applicable minimum wage rate) by the number of days of separation (up to 30
days) to determine the amount of waiting time penalties for each separated employee”
and “adding those penalties together to reach the total amount in controversy” of at least
$5,251,863.87. Id. at 4. Carr uses a 100% violation rate, which Defendant argues was
dictated by the FAC. Id. at 13. The Defendant asserts that the Plaintiff’s FAC did not
include qualifying language, and compared the allegations to those made in Noriesta v.
Konica Minolta Business Solutions U.S.A., Inc., 2019 WL 7987117, at *6 (C.D. Cal. June
12, 2019), where the court denied a motion to remand. Id. at 13-14. Specifically,
Defendant points to Plaintiff’s allegation that Defendant had “engaged in a pattern and
practice of wage abuse.” Id. at 14. Based on that language, Defendant argues that the
100% violation rate was appropriate.

       In contrast, Plaintiff responds that Defendant’s calculations are unreasonable for
using a 100% violation rate. Plaintiff contends that a “‘pattern and practice’ of doing
something does not necessarily mean always doing something.” Landeros v. Allfast
Fastening Sys., WL 1134681, at *3 (C.D. Cal. Feb 9, 2021); see Reply at 10. Defendant’s
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No. SA CV 21-00703-DOC-DFM                                           Date: June 17, 2021
                                                                                        Page 5


assumption that all former employees had unpaid wages for at least 30 days is
“unrealistic and unreasonable.” Reply at 10. Plaintiff argues that such extreme violation
rates can be assumed “‘only if supported by allegations in the pleadings.’” Id. (citing
Brancaccio v. Knauf Insulation, Inc., WL 1686253, at *4 (C.D. Cal. Apr. 7, 2020), in
which the court held that extreme violation rates are rejected if they are solely based on
allegations that the violations were routine). Plaintiff’s FAC, however, only alleges a
“pattern and practice” of wage abuse, but “does not state that all employees suffered
these violations.” Reply at 11 (emphasis added). Therefore, Defendant has not shown that
its assumed extreme 100% violation rate is reasonable or realistic. Id.

        The Court agrees with Plaintiff that Defendant’s use of 100% violation rate is
inappropriate here. Defendant assumes that all employees suffered under this wage time
claim. Defendant makes this assumption based on Plaintiff’s “pattern and practice” of
wage abuse allegation, but does not support it by a preponderance of evidence. The Court
rejects Defendant’s assumption and, as such, does not find that Defendant has adequately
supported the alleged amount in controversy. See Garibay v. Archstone Communities
LLC, 539 Fed.Appx. 763, 764 (9th Cir. 2013) (rejecting defendant’s assumption that each
employee was entitled to maximum statutory penalty because the assumption was not
supported by any evidence); see also Landeros, 2021 WL 1134681, at *3 (holding that
engaging in a “pattern and practice” of behavior does not necessarily mean always doing
something).

       B. Wage Statement Claim

        Defendant again relies on Carr’s declaration to calculate the wage statement claim.
Opp’n. at 4. Carr again assumes a 100% violation rate by including each putative class
member who was within the one-year statute of limitations for this claim. Id. For his
calculations, Carr estimated a violation rate of only two inaccurate wage statements per
person, totaling $150 in penalties per person. Id. at 5. Carr multiplied this $150 ($50 for
the initial violation and $100 for the subsequent violation) by the total number of non-
exempt employees, and combined those totals to arrive at the amount in controversy of
$353,400. Id.

        Plaintiff argues that Defendant’s assumed 100% violation rate is also unreasonable
for the wage statement claim, because there is no evidence to support the assumption.
Reply at 11. Plaintiff contends that this assumption of such an extreme violation rate can
only be supported by allegations in the pleadings. Id. (referring to Brancaccio, WL
1686253, at *4). Plaintiff further asserts that allegations of “pattern and practice” do not
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No. SA CV 21-00703-DOC-DFM                                            Date: June 17, 2021
                                                                                         Page 6


equate to Defendant always making these violations. Id. Given that Plaintiff’s FAC only
refers to this “pattern and practice” and does not allege that all putative class members
suffered wage statement violations every pay period, Plaintiff claims that Defendant’s
assumption is unreasonable.

        The Court agrees with Plaintiff that Defendant’s assumption of a 100% violation
rate for the wage statement claim is unreasonable. Defendant makes this extreme
assumption not through evidence, but rather by Plaintiff’s allegation of Defendant
engaging in a “pattern and practice” of wage statement violations. See Garibay, 539
Fed.Appx. at 764 (holding similar calculation assumed that “every single member of the
class would be entitled to recover penalties for every single pay period” was not
supported by evidence and could not be used to calculate the amount in controversy).
Since Defendant has not provided sufficient evidence to support its assumption of a
100% violation rate, the Court rejects Defendant’s amount in controversy calculation.

       C. Rest Break Claim and Meal Break Claim

        Defendant relies on Carr’s declaration to calculate the rest break claim and meal
break claim. Opp’n. at 5. Because of the similarities between the two allegations, Carr
calculates these two claims using the same methodology and arrives at the same amount
in controversy for each. Id. at 6. Carr’s methodology involves (1) determining the total
number of months worked by putative class members during the statutory period, and (2)
multiplying that number by the lowest possible hourly minimum wage during the relevant
period to arrive at the lowest possible penalty for a single missed rest break for each
month or each week worked by a class member. Id. at 5. The former calculation of a
single missed rest break per month constitutes the “low-end” amount in controversy of
$940,852.50 for each claim, while the latter calculation of a single missed rest break per
week reflects the “high-end” amount in controversy of $4,032,241.50 for each claim (a
total range of $1,881,705 to $8,064,483 for both claims). Id. at 6.

        Defendant bases these calculations on Plaintiff’s FAC. Defendant argues that
Plaintiff’s FAC alleges a “pattern and practice” of failing to pay Plaintiff and the putative
class for “missed meal periods and rest breaks,” and that Defendant failed to provide
Plaintiff and the putative class “all required rest and meal periods.” Id. at 20. Defendant
argues that since Plaintiff’s allegations do not include qualifying words, a “100%
violation rate is reasonable.” Id.; see also Soratorio v. Tesoro Ref. and Mktg. Co., LLC,
2017 WL 1520416, at *3 (C.D. Cal. Apr. 26, 2017) (approving 100% violation rate given
allegations of a “common practice” of failing to provide breaks).
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No. SA CV 21-00703-DOC-DFM                                            Date: June 17, 2021
                                                                                         Page 7




       Plaintiff argues that Defendant’s assumption of a 100% violation rate of all
putative class members is unsupported by evidence. Reply at 12. Plaintiff contends that
Defendant failed to “provide a single timecard, paystub, wage statement, work schedule,
or other document to support the propriety of its meal and rest break violation rates,”
instead misconstruing the FAC. Id. Plaintiff asserts that Defendant had misconstrued its
allegation that Defendant failed to provide “‘all required rest and meal periods’” to
“engage in 100% violation rate applications.” Id. However, a “plain reading of this
language” reveals that a 100% violation rate application is not appropriate here. Id. This
reading does not suggest that the Defendant “always” or “at all times” failed to provide
these rest and meal periods; rather, the allegation reflects only a “pattern and practice” of
such failures. Id.

       Additionally, Plaintiff argues that Defendant interprets the “pattern and practice”
language in the FAC to allow it to “draw numbers from thin air.” Id.; see also Ibarra, 775
F.3d at 1199 (holding that “a damages assessment may require a chain of reasoning that
includes assumptions. When that is so, those assumptions cannot be pulled from thin air
but need some reasonable ground underlying them.”). As such, because the Defendant
does not provide evidence to support its assumption, the Plaintiff argues that the
Defendant’s amount in controversy is “pure speculation” and must be rejected. Reply at
13.

       Plaintiff asserts, and the Court agrees, that the Defendant’s amount in controversy
is unsupported by evidence See Reply at 6. Defendant has interpreted Plaintiff’s “pattern
and practice” allegation to wrongly justify applying a 100% violation rate to its
calculations. A “pattern and practice” of violations does not necessarily indicate that such
violations always occur. This extreme violation rate is inappropriate, then, because
Defendant does not support it with any evidence other than Plaintiff’s “pattern and
practice” allegation. Because this assumption is inadequately supported, Defendant’s
amount in controversy is speculative and must also be rejected.

       D. Attorneys’ Fees

        Defendant argues that a 25% benchmark for attorneys’ fees is “routinely used in
wage-and-hour lawsuits.” With this 25% benchmark and with the total amount in
controversy ranging from $7,486,968.87 to $13,669,746.87, Defendant calculates
$1,871,742.22 to $3,417,436.72 for attorneys’ fees. Opp’n. at 6. Plaintiff responds that
this calculation is “improper” because it is based on “unsubstantiated calculations.” Reply
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No. SA CV 21-00703-DOC-DFM                                            Date: June 17, 2021
                                                                                         Page 8


at 13. Even if the 25% benchmark was an appropriate rate, Defendant applies it to a
flawed calculation of the total amount in controversy, given that these amounts stem from
an unreasonable application of a 100% violation rate. Id.

        The Court agrees with Plaintiff and finds that this calculation of attorneys’ fees is
improper based on the flawed calculation of the total amount in controversy. Since there
is insufficient evidence to establish the total amount in controversy, it would be erroneous
to base attorneys’ fee calculations on that flawed total amount in controversy. As such,
the Court denies the Defendant’s range of attorneys’ fees award to be considered in the
amount in controversy.

IV.    Disposition

       Given that the Defendant fails to satisfy the CAFA’s amount in controversy of $5
million for the reasons set forth above, the Court hereby REMANDS this case to the
Superior Court of Orange County, California.

       The Clerk shall serve this minute order on the parties.

 MINUTES FORM 11                                                   Initials of Deputy Clerk: kd

 CIVIL-GEN
